COURT OF APPEALS OF VIRGINIA


Present: Judges Clements, Agee ∗ and Felton
Argued at Richmond, Virginia


CHRISTOPHER T. TAYLOR
                                         MEMORANDUM OPINION ∗∗ BY
v.   Record No. 1511-02-2                 JUDGE G. STEVEN AGEE
                                              MARCH 25, 2003
COMMONWEALTH OF VIRGINIA


            FROM THE CIRCUIT COURT OF NEW KENT COUNTY
                     Thomas B. Hoover, Judge

          J. Terry Osborne for appellant.

          Eugene Murphy, Assistant Attorney General
          (Jerry W. Kilgore, Attorney General, on
          brief), for appellee.


     Christopher T. Taylor ("Taylor") was convicted in a bench

trial of reckless driving in the Circuit Court of New Kent County.

He was sentenced to sixty days in jail and a $1,000 fine.   On

appeal, Taylor asserts that (1) the certificate of calibration was

improperly admitted into evidence, and (2) the evidence was

insufficient to prove that the offense occurred in New Kent County




     ∗
      Justice Agee participated in the hearing and decision of
this case prior to his investiture as a Justice of the Supreme
Court of Virginia.
     ∗∗
       Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
or that he was speeding.   For the reasons that follow, we affirm

the decision of the trial court. 1

                            I.   ANALYSIS

         A.   Admissibility of the Calibration Certificate

     Taylor argues on appeal that the trial court erred by

admitting the calibration certificate of Alcohol Beverage

Control Agent Bellows' vehicle into evidence.   He asserts that

Code § 46.2-882 and our decision in Gray v. Commonwealth, 18

Va. App. 663, 446 S.E.2d 480 (1994), establish a requirement

that calibration of a police vehicle's speedometer be within six

months prior to the offense date.    We disagree.

     Code § 46.2-942 provides that "the court shall receive as

evidence a sworn report of the results of a calibration test of

the accuracy of the speedometer in the motor vehicle operated by

the defendant or the arresting officer at the time of the

alleged offense."

          Under basic rules of statutory construction,
          we examine a statute in its entirety, rather
          than by isolating particular words or
          phrases. When the language in a statute is
          clear and unambiguous, we are bound by the
          plain meaning of that language. We must
          determine the General Assembly's intent from
          the words appearing in the statute, unless a
          literal construction of the statute would
          yield an absurd result.


     1
       As the parties are fully conversant with the record in
this case and because this memorandum opinion carries no
precedential value, only those facts necessary to a disposition
of this appeal are recited.

                                 - 2 -
Cummings v. Fulghum, 261 Va. 73, 77, 540 S.E.2d 494, 496 (2001)

(internal citations omitted); Peacock v. Browning Ferris, Inc.,

38 Va. App. 241, 249, 563 S.E.2d 368, 372 (2002).

     The plain language of the statute requires admission into

evidence of the certificate of calibration.      Nothing in the

statute requires that the calibration be on the date of the

offense, only that it be of the car used on the offense date.

The phrase "at the time of the alleged offense" modifies "motor

vehicle" so as to specify the car to be calibrated.      There is no

language in the statute requiring that a calibration be

performed within a specified time period or whether the

calibration be before or after the offense date.

     Taylor asserts that the time limit for calibrations in Code

§ 46.2-882 also applies to speedometers under Code § 46.2-942.

He points to that part of Code § 46.2-882 that provides "[n]o

calibration or testing of such device shall be valid for longer

than six months."   (Emphasis added).      However, it is clear by

the plain language of the statute that the term "such device"

refers only to any "laser speed determination device, radar, or

microcomputer device as described in this section," not vehicle

speedometers.   Code § 46.2-882.    The General Assembly, as Code

§ 46.2-882 illustrates, can place an evidentiary limit on

specific speed testing devices, but has clearly chosen not to do

so with regard to speedometer calibrations.


                                   - 3 -
     "'Courts are not permitted to rewrite statutes.      This is a

legislative function.'"    Barr v. Town & Country Properties,

Inc., 240 Va. 292, 295, 396 S.E.2d 672, 674 (1990) (quoting

Anderson v. Commonwealth, 182 Va. 560, 566, 29 S.E.2d 838, 841

(1944)).   If the General Assembly wishes to impose a six-month

requirement on the calibration of speedometers, it could do so,

but clearly has not.   Furthermore, as Gray involved the accuracy

of a radar device specified in Code § 46.2-882, that case has no

application to the case at bar.    The time span between the

offense date and the calibration date goes to the weight of the

evidence, not its admissibility.    Williams v. Commonwealth, 5

Va. App. 514, 519, 365 S.E.2d 340, 343 (1988).

     Accordingly, we find no error in the admission into

evidence of the speedometer calibration of Agent Bellows' car.

                  B.   Sufficiency of the Evidence

     Taylor asserts that the evidence was insufficient for the

trial court to find that the offense was committed in New Kent

County and, thus, venue was improper.   We disagree.

     When considering the sufficiency of the evidence on appeal

in a criminal case, this Court views the evidence in the light

most favorable to the Commonwealth, granting to it all

reasonable inferences fairly deducible therefrom.      See

Higginbotham v. Commonwealth, 216 Va. 349, 352, 218 S.E.2d 534,

537 (1975).   On review, this Court will not substitute its own

judgment for that of the trier of fact.    See Cable v.
                               - 4 -
Commonwealth, 243 Va. 236, 239, 415 S.E.2d 218, 220 (1992).     The

trial court's judgment will not be set aside unless it appears

that the judgment is plainly wrong or without supporting

evidence.   See Martin v. Commonwealth, 4 Va. App. 438, 443, 358

S.E.2d 415, 418 (1987).

     The trial court found that the offense occurred in New Kent

County.   Agent Bellows testified that he paced Taylor's vehicle

"at a speed of 105 m.p.h. in a posted 65 m.p.h. zone for

approximately one mile within New Kent County . . . ."   There is

evidence in the record to support the trial court's finding that

the offense occurred in New Kent County and that venue was

therefore proper.

     Taylor also alleges that the evidence was insufficient to

show how fast he was travelling.   The speed of Taylor's car was

a determination for the trier of fact.   As we previously

resolved, the trial court properly admitted the calibration

certificate into evidence.   The results of the calibration,

combined with Agent Bellows' testimony, were sufficient to prove

Taylor's speed.   Furthermore, the trial court clearly considered

the 2 m.p.h. variance in the calibration results by finding

Taylor guilty of driving 103 m.p.h. in a 65 m.p.h. zone.

                          II.   CONCLUSION

     The trial court properly admitted the calibration

certificate pursuant to Code § 46.2-942, and the evidence was

sufficient to support Taylor's conviction.   Finding no error in
                               - 5 -
the decision of the trial court, its judgment and Taylor's

conviction are affirmed.

                                                        Affirmed.




                               - 6 -